Citation Nr: 0415857	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 2002 to May 2003 for 
a total of 11 months and 24 days of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO which denied 
basic eligibility to educational assistance under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill).

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In its August 2003 decision, the RO determined that the 
veteran was not eligible for Chapter 30 educational 
assistance based on a finding that the veteran was discharged 
for Convenience of the Government and did not complete his 
full enlistment or 30 months of his three year obligation.

The veteran essentially contends that he meets the criteria 
for eligibility for Chapter 30 benefits under Title 38, 
United States Code.  More specifically, the veteran contends 
that he meets the criteria for eligibility for Chapter 30 
benefits under Title 38, United States Code because he was 
involuntary discharged from service and meets the 
requirements set forth in 38 C.F.R. § 21.7042(a)(5)(v) (2003) 
and/or 38 C.F.R. § 21.7045(a) and (b) (2003).

The veteran's DD Form 214 and information in the claims file 
indicate that he was discharged honorably, for 
miscellaneous/general reasons after serving 11 months and 24 
days of a three year obligation.  The DD Form 214 indicates a 
separation code of "JND", but it does not specifically 
indicate whether the veteran was separated for the 
convenience of the government or whether he was involuntarily 
separated as it is defined in 10 U.S.C. 1141.  

An additional document appears to show that the veteran was 
separated for Convenience of the Government, but does not 
indicate whether it was for a reduction in force within the 
meaning of 38 C.F.R. § 21.7042(a)(5)(v) (2003).  Another 
document, a service separation approval report, received at 
the RO in September 2003 indicates that the veteran was 
involuntarily separated for failure to attain credentials.  
This document does not, however, indicate whether or not this 
involuntary separation was under adverse conditions, within 
the meaning of 10 U.S.C. 1141 or 38 U.S.C.A. 3018(a).

The veteran maintains that he was simply involuntarily 
discharged for the Convenience of the Government and, as 
such, was not given an opportunity to complete 30 months of 
his three year enlistment.  

As such, further development is necessary to determine if the 
veteran is eligible for educational assistance based on 
Chapter 30, Title 38 United States Code.  After a careful 
examination of the facts in this case in light of applicable 
regulations, the Board is of the opinion that this matter 
should be remanded to the RO for (1) a determination of 
whether the veteran was discharged for the Convenience of the 
Government because of a reduction in force within the meaning 
of 38 C.F.R. § 21.7042(a)(5)(v) (2003); and/or (2) for the 
RO's initial consideration of the provisions of 38 C.F.R. § 
21.7045 (2003).

Under the provisions of 38 C.F.R. § 21.7045, VA has provided 
alternative eligibility requirements for educational 
assistance under the Chapter 30 program for those 
involuntarily separated with an honorable discharge, apart 
from the provisions examined by the RO in its denial.  The 
veteran's description of the events occurring 
contemporaneously with his separation, and the data on his DD 
Form 214, suggest possible application of 38 C.F.R. § 
21.7045.  

In relevant part, the regulation provides that a service 
member who was involuntarily separated will be eligible for 
educational assistance if he was on active duty either on 
September 30, 1990, or after November 29, 1993, and after 
February 2, 1991, was involuntarily separated, as that term 
is defined in Title 10 U.S.C. § 1141 with an honorable 
discharge.  38 C.F.R. § 21.7045 (2003).  The Board observes 
that under 10 U.S.C. § 1141, by "involuntarily separated" 
is generally meant that the individual is discharged under 
other than adverse conditions, as characterized by the 
service department.  10 U.S.C. § 1141.

Further provisions of 38 C.F.R. § 21.7045 include a 
requirement, for those involuntarily separated after October 
23, 1992, and who have earlier chosen not to 


receive educational assistance, to irrevocably withdraw that 
election and make an election to receive educational 
assistance under the program.  The regulation provides that 
the withdrawal and the election must be made, in part, before 
the involuntary separation and pursuant to procedures 
established by the service department.  

While the facts of the veteran's separation processing 
suggest possible application of the foregoing provisions, the 
record is not of sufficient clarity for the Board to 
ascertain whether the veteran meets the eligibility 
requirements to participate in an educational program 
encompassed by the provisions of 38 C.F.R. § 21.7045 (2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should first afford the 
veteran an opportunity to provide any 
further information or evidence as to the 
possible application of 38 C.F.R. 
§ 21.7042(a)(5)(v) (2003), whether the 
veteran was involuntarily separated for 
the Convenience of the Government due to 
a reduction in force

2.  The RO should also afford the veteran 
an opportunity to provide any further 
information or evidence as to the 
possible application of 38 C.F.R. § 
21.7045 (2003), in other words, whether 
he was on active duty either on September 
30, 1990, or after November 29, 1993, and 
after February 2, 1991 was involuntarily 
separated as that term is defined in 
Title 10 U.S.C. § 1141 with an honorable 
discharge.

3.  After receipt of the veteran's 
response, or the passage of a reasonable 
amount of time, the RO should attempt to 
clarify the details surrounding the 
veteran's discharge to include whether he 
was discharged for Convenience of the 
Government; and if so, whether it 


was due to a reduction in force within 
the meaning of 38 C.F.R. 
§ 21.7042(a)(5)(v) (2003); and/or whether 
he was discharged involuntarily pursuant 
to the definition as noted in 10 U.S.C. 
§ 1141.  The RO should readjudicate the 
claim, to include consideration as to the 
applicability of 38 C.F.R. 
§ 21.7042(a)(5)(v) (2003) and/or 38 
C.F.R. § 21.7045 (2003).  See Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general 
proposition that in adjudicating claims 
for benefits, VA must ascertain if there 
is any basis upon which to develop or 
grant the claim at issue based upon any 
theory of entitlement).  If any such 
action does not resolve the claim, the RO 
shall issue the veteran a Supplemental 
Statement of the Case, providing him with 
the laws and regulations relevant to his 
claim, to include 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) (2003) and 
38 C.F.R. § 21.7045 (2003), and to 
include in detail a comprehensive 
statement of reasons and bases for the 
denial of the veteran's claim.  
Thereafter, the case should be returned 
to the Board.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



